Citation Nr: 1140496	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Raymundo Caramto, agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army and recognized Philippine Guerrilla forces from November 1942 to January 1946.  The Veteran died in June 1974.  The appellant avers that she is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  The Board notes that the appellant was notified in February 2008 that her claim was denied because she did not submit requested information to VA.  She submitted additional evidence within one year of the February 2008 letter.  Her claim was again denied in March 2009 because she still had not submitted all the requested information.  She submitted additional evidence within one year of the March 2009 determination letter.  In July 2009, her claim was again denied by a determination letter because she still had not submitted all the requested information.  In September 2009, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death; it did not address the issue on appeal.  In October 2009, the appellant filed a notice of disagreement with the September 2009 denial of entitlement to service connection for the cause of the Veteran's death.  She also stated that she should be entitled to nonservice-connected death pension benefits.  Although the September 2009 RO denial did not address the issue of entitlement to death pension, the appellant's notice of disagreement was timely with regard to the July 2009 determination letter.  In March 2010, the RO issued a statement of the case (SOC) on the issue of entitlement to nonservice-connected death pension benefits.  Although the SOC stated that the claim was denied in September 2009, the Board finds that it actually addressed the July 2009 denial.  The appellant filed a timely substantive appeal on the issue of entitlement to nonservice-connected death pension.  Although the appellant was issued a statement of the case in January 2011 on the issue of entitlement to service connection for the cause of the Veteran's death, to date, she has not filed a timely substantive appeal as to the issue of entitlement to service connection for the cause of the Veteran's death; therefore, that issue is not on appeal. 

In April 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant was represented at the Travel Board hearing, on a one time basis for purposes of the Board hearing only, by Dr. R.C.  (The claims file contains a VA Form 21-22 authorizing The American Legion and Dr. R.C. to represent the appellant.  At the Travel Board hearing, the appellant indicated that she wished Dr. R.C. to represent her at the hearing, not The American Legion.  (See Board hearing transcript, page 9.)) 

FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran served in the Philippine Commonwealth Army and recognized Philippine Guerrilla forces. 

2.  The evidence of record is against a finding that the Veteran was a member of the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy.

3.  The Veteran died in June 1974.

4.  The Veteran did not have the requisite service for the appellant to be entitled to nonservice-connected death pension benefits.

CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  Nonetheless, the Board notes that in VA correspondence to the appellant dated in December 2007 and February 2009, VA notified her of the criteria for entitlement to death pension benefits.  In addition, in VA correspondence dated in March 2009 and July 2009, the appellant was notified of criteria specific to her that was necessary to support her claim.  

Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  In addition, the Board finds no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).


Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002). An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Surviving Spouse

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2011).


Service
	
Philippine eligibility for nonservice-connected pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance. 

Persons who served in the Commonwealth Army of the Philippines, by contrast, are not entitled to nonservice-connected disability pension as governed by 38 C.F.R. § 3.40(c): Service is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to Military Order of the President of the United States dated July 26, 1941. 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a). 

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability. 38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c). 

Findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  

Analysis

The claims file includes a certificate from the "Commonwealth of the Philippines, Philippine Army."  It reflects that the Veteran served in the Philippine Army from July 1943 to February 1946.  An AGUZ form, dated in March 1975, reflects that the Veteran had service with the recognized Guerrillas and the regular Philippine Army.  It also notes that he was "missing" from November 1942 to March 1945.

In this case, while the appellant served during wartime, his service in the Philippine Commonwealth Army and recognized Guerillas from November 1942 to January 1946 does not qualify him for nonservice-connected pension benefits. See 38 C.F.R. §§ 3.40, 3.41.  

Service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, despite that such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code. 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  The specified benefits exception does not include VA nonservice-connected pension benefits, which are, as noted above, authorized by Chapter 15, Title 38, United States Code. 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.

In addition, the Board notes that even if the Veteran had the qualifying service, there is conflicting evidence as to whether the appellant was the surviving spouse of the Veteran for VA purposes.  An affidavit for Philippine Army personnel, dated in January 1946 reflects that the Veteran was married to a woman (C.M.C.), not the appellant, and had been married since September 1942.  A marriage certificate, dated January 20, 1966 reflects that the Veteran was a widower when he married the appellant.  

A certificate of death, dated in July 1974, reflects that the Veteran was married to the appellant.  However, a certificate of death, dated in July 2009 reflects that the "book of deaths" in the parish archives lists the Veteran as having died in June 1974, and that at the time of his death he was widowed, and that his spouse had been C.M.  The certificate is negative for mention of the appellant being the Veteran's spouse, or of the Veteran being married at the time of his death.

The appellant submitted a statement that she lived with the Veteran from the time of their marriage in 1966 until his death in 1974; however, a statement by the Veteran's alleged sister reflects that the appellant separated from the Veteran in 1971.  (See VA Form 21-530, dated in October 1974).

Because the Board finds that the Veteran did not have qualifying service, it need not determine if the appellant was the Veteran's surviving spouse for VA purposes.

Conclusion 

The evidence of record does not reflect that the appellant is entitled to nonservice-connected death pension benefits because the Veteran did not have the requisite qualifying service.  While the Board may sympathize with the appellant's financial situation, the Board is bound by applicable law and regulations when determining a claim for VA benefits.  Pursuant to the criteria for entitlement to nonservice-connection death pension benefits, there is no basis upon which to grant the appellant entitlement.  Therefore, the Board must find that the appellant is simply not eligible to receive nonservice-connected death pension benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.



ORDER

Entitlement to nonservice-connected death pension benefits is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


